United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, GREATER NEWARK
PROCESSING & DISTRIBUTION CENTER,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1322
Issued: October 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 31, 2017 appellant, through counsel, filed a timely appeal from a March 15,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision on the underlying issue, dated July 27, 2016,
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal counsel contends that the medical reports of Dr. Richard A. Boiardo, an
attending Board-certified orthopedic surgeon, are sufficient to establish that appellant’s knee
condition was aggravated by her falls at work and her employment duties.
FACTUAL HISTORY
On June 24, 2015 appellant, then a 49-year-old flat sorter clerk, filed an occupational
disease claim (Form CA-2) alleging an injury caused or aggravated by her federal employment.
She became aware of her condition on March 14, 2014 and realized its relationship to her
employment on September 21, 2014. Appellant stopped work on September 20, 2014. In an
accompanying narrative statement, she provided a detailed description of her flat sorter clerk
work duties, the development of her claimed injury, and her medical treatment which included
right knee surgery on October 2, 2014 and left knee surgery on January 21, 2015. Appellant
noted that Dr. Boiardo diagnosed severe knee osteoarthritis. She stopped work on September 26,
2014 because she could no longer bear the pain. Appellant claimed that stress on her knees was
aggravating her condition.
In support of her claim, appellant submitted medical reports from Dr. Boiardo. In
disability certificates dated September 21, 2014 to August 19, 2015, Dr. Boiardo placed
appellant off work on intermittent dates from September 29, 2014 to December 28, 2015 and set
forth her physical restrictions. In a July 30, 2015 letter, he indicated that he had initially
evaluated appellant on August 22, 2014. Appellant presented with pain in both knees and most
especially in the right knee. Dr. Boiardo noted that appellant’s past medical and surgical history
was noncontributory. He further noted that she worked at the employing establishment and she
had previous falls at work over the past four years that caused her to develop increased knee pain
and to barely ambulate comfortably over the past four to five years. Dr. Boiardo discussed
findings on physical and x-ray examination and reviewed prior x-ray test results. He diagnosed
bilateral osteoarthritis of the knees. Dr. Boiardo summarized that appellant’s falls at work
certainly did not cause the diagnosed condition, but that a series of falls and injuries over the past
four to five years certainly caused decompensation of the previously well-compensated arthritic
changes in both knees. He opined that her three replacement arthroplasty operations, one on the
right, one on the left, and a revision total left knee replacement arthroplasty were a direct cause
and result of this decompensation. Dr. Boiardo advised that appellant was totally disabled as a
direct cause and result of these injuries and the constellation of surgeries. He concluded that she
was also permanently disabled as a direct cause and result of her falls at work and subsequent
surgeries.
In an October 5, 2015 narrative statement, the employing establishment noted that
appellant had been out of work since September 19, 2014. It asserted that it had not received a
claim or any reports of an on-the-job injury or fall before her last day at work. The employing
establishment noted physicians’ notes which had placed appellant off work from June 19 through
September 7, 2015 and again from August 14 through December 28, 2015 with restrictions.

2

By letter dated December 4, 2015, OWCP advised appellant of the deficiencies of her
claim and requested that she submit additional medical evidence and respond to its questionnaire.
Appellant was afforded 30 days to submit this requested evidence.
Appellant submitted a December 23, 2015 narrative statement that essentially reiterated
the history of injury and medical treatment she presented in her undated narrative statement. She
resubmitted Dr. Boiardo’s July 30, 2015 letter.
In a February 3, 2016 decision, OWCP denied appellant’s occupational disease claim. It
found that the evidence of record was insufficient to establish that the claimed events occurred as
alleged and that the record did not contain any medical evidence that provided a medical
diagnosis causally related to the claimed work injury or factors.
By letter dated February 19, 2016, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative. At the hearing held on May 17, 2016, appellant
testified regarding the work duties she performed as a letter carrier for two years when she first
started working at the employing establishment as well as the falls she had while performing
these duties. She also testified regarding the work duties she performed as a mail processing
clerk.
Following the hearing, appellant submitted Dr. Boiardo’s undated addendum to his
previously submitted July 30, 2016 report. Dr. Boiardo indicated a date of injury as
March 14, 2014. He noted appellant’s complaint of increasing pain in both knees, especially in
the right knee. Dr. Boiardo also noted a history of her medical treatment, including his own
treatment of her. He reiterated his diagnosis of severe bilateral knee arthritis. Dr. Boiardo
indicated that appellant’s condition had been conservatively treated over the years, however, her
condition had certainly been exacerbated during her career as a mail carrier secondary to acute
frequent falls. He determined that appellant’s job did not obviously cause her bilateral knee
arthritis, but it did directly cause, in all medical probability, decompensation of the previously
noted arthritic changes in both knees with standing and falls during that time period. Dr. Boiardo
found that her mail sorter clerk job duties and falls resulted in her three knee surgeries. He
reiterated his prior opinion that appellant’s current permanent disability was causally related to
her work duties and knee surgeries.
Appellant also submitted a January 20, 1996 report which contained an illegible signature
and provided a history of injury that, on that day, she hit her right knee while walking up steps at
work. The report also provided examination findings and a diagnosis of right knee contusion.
In a July 27, 2016 decision, an OWCP hearing representative affirmed the February 3,
2016 decision. He found that appellant had provided a description of her duties that was not
refuted by the employing establishment, but that the time and place of unreported falls in 1996
and 1997 could not be established. The hearing representative found that Dr. Boiardo’s
addendum report was not sufficiently rationalized to establish that appellant sustained an injury
causally related to factors of her employment.
On November 11, 2016 appellant, through counsel, filed an appeal before the Board from
the July 27, 2016 decision. By letter dated December 20, 2016, counsel requested that the appeal

3

before the Board be dismissed in order to pursue a request for reconsideration before OWCP. By
order dated January 12, 2017, the Board granted appellant’s request for dismissal of her appeal.3
On December 21, 2016 appellant requested reconsideration with OWCP of the July 27,
2016 decision. In support of this request she submitted a December 12, 2016 report in which
Dr. Boiardo related appellant’s history of injury and medical treatment, diagnosed severe
bilateral knee arthritis, and found that this condition was aggravated by appellant’s falls at work
and her work duties, and that her permanent disability from work was caused by her work duties
and resultant knee surgeries.
Appellant also submitted a September 30, 2014 Family and Medical Leave Act (FMLA)
designation notice which indicated approval of her request for leave from September 29, 2014 to
January 9, 2015.
In a March 15, 2017 decision, OWCP denied reconsideration of the merits of appellant’s
claim. It found that the evidence submitted was repetitious.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.4 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).5 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.6 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
OWCP issued a February 3, 2016 merit decision denying appellant’s bilateral knee
occupational disease claim, finding that the evidence of record was insufficient to establish that
the claimed events occurred as alleged and that the record did not contain any medical evidence
providing a medical diagnosis causally related to the claimed work injury or factors. In a
3

Order Dismissing Appeal, Docket No. 17-0238 (issued January 12, 2017).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(a).

6

Id. at § 10.606(b)(3).

7

Id. at § 10.608(b).

4

July 27, 2016 merit decision, an OWCP hearing representative affirmed the February 3, 2016
decision, indicating that the factual elements of the claim were not disputed except for the time
and place of appellant’s unreported falls. On December 21, 2016 counsel requested
reconsideration. OWCP declined appellant’s request for reconsideration in a March 15, 2017
nonmerit decision.
The Board does not have jurisdiction over the July 27, 2016 merit decision and can
consider only whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), which
would prompt OWCP to reopen the case for merit review. The underlying issue on
reconsideration is medical in nature, whether appellant met her burden of proof to establish that
the claimed injury occurred as alleged.
The Board finds that in her December 21, 2016 request for reconsideration, appellant did
not show that OWCP erroneously applied or interpreted a specific point of law, or advance a new
and relevant legal argument not previously considered. Thus, appellant is not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).
The Board further finds that appellant’s evidence did not constitute relevant or pertinent
new evidence not previously considered. Appellant submitted a new report dated December 12,
2016 from Dr. Boiardo in which he related appellant’s history of injury and medical treatment,
diagnosed severe bilateral knee arthritis, and found that this condition was aggravated by
appellant’s falls at work and her work duties and that her permanent disability from work was
caused by her work duties and resultant knee surgeries. This evidence, however, essentially
reiterated Dr. Boiardo’s diagnoses and opinions set forth in his prior undated addendum report of
record. Evidence or argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.8
The September 30, 2014 FMLA designation notice noted approval of appellant’s request
for leave from September 29, 2014 to January 9, 2015. This evidence, however, is irrelevant to
the underlying medical issue regarding the cause of her bilateral knee condition. The submission
of evidence which does not address the particular issue involved in the case does not constitute a
basis for reopening the claim.9 As such, this document does not constitute a basis for reopening
appellant’s claim.
The Board accordingly finds that, as appellant did not meet any of the criteria required in
20 C.F.R. § 10.606(b)(3), pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal counsel argues the merits of appellant’s claim and alleges that the medical
reports of Dr. Boiardo are sufficient to establish that her knee condition was aggravated by her
falls at work and her job duties. As previously noted, the Board lacks jurisdiction over the merits
of the claim.

8

D.K., 59 ECAB 141 (2007).

9

See S.D., Docket No. 17-0469 (issued June 16, 2017); Daniel Deparini, 44 ECAB 657, 659 (1993).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

